DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 6 and 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Dobler et al., (US Patent No. 6,923,080) which teaches an obstacle detection system for an articulated vehicle displaying a surrounding situation effectively by using the fields of view of two neighboring detecting devices. The individual images of these detecting devices intersect and are combined to form an overall image; and Staude, (US 2010/0025963) which teaches a control unit to calculate driving speed and articulation in a certain buckling angle of the parts connected pivotally with each other, for example, the traction engine that is pivotally connected with the semi-trailer. These references, either singularly or in combination fail to anticipate or render obvious especially the underlined limitations of claim 1 including a vehicle comprising: a first vehicle unit; a second vehicle unit, an articulated joint configured to movably connect the first vehicle unit to the second vehicle unit; a first sensor arranged on a front outer area of the vehicle and configured to detect a first sensed area, the first sensor being configured to be swiveled in order to adjust the first sensed area; and a second sensor arranged on the front outer area of the vehicle and configured to detect a second sensed area, the second sensor being configured to be wherein the first sensor and the second sensor are configured to be swiveled, in response to a driving speed of the vehicle exceeding a predefined speed greater than zero, such that the first sensed area and the second sensed area overlap to form an overlap area in which a three-dimensional image can be detected, and wherein, in a stationary state of the vehicle, the first sensor and the second sensor are configured to be swiveled such that the first sensed area and the second sensed area do not overlap, as a result of which a two-dimensional image can be detected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255.  The examiner can normally be reached on Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARNIE A MATT/            Primary Examiner, Art Unit 2485